Citation Nr: 1417377	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He died in July 2008, and the appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  In January 2013, the Board remanded the case to the RO for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded the case to the RO to obtain any terminal care records and a medical opinion to address whether the Veteran's service-connected posttraumatic stress disorder (PTSD) was the principal or contributory cause of his death.  Previously, a VA medical opinion was obtained in March 2011, but the examiner did not have the opportunity to review the Veteran's amended death certificate (which indicated that the cause of death was dementia due to or as a consequence of PTSD) or a statement dated in October 2011, which was received from the Veteran's treating physician, Dr. Mishkin, and favorable to the claim.  

Subsequently, additional terminal care records were received, and an additional VA medical opinion was obtained in June 2013.  The Board, however, agrees with the appellant's representative, as expressed in a March 2014 statement, and deems the medical opinion to be inadequate.  In reaching his conclusion that it was less likely than not that the Veteran's principal or contributory cause of death was due to his PTSD, the examiner in June 2013 essentially restated the reasons given by the previous VA examiner in March 2011, adding that he was unaware of any literature linking PTSD and the Veteran's diagnoses of vascular disease and vascular dementia.  The examiner in 2013 noted the cause of death listed on the original death certificate, but not the causes listed on the amended certificate, and he did not address the favorable opinions of the Veteran's treating physician, Dr. Mishkin in June 2010 and October 2011, the latter which appears to associate the Veteran's PTSD to his refusal to eat.  Additional private records concerning the last few months of the Veteran's life show that the Veteran was treated for a mood disorder as well as dementia with behavioral disturbance, and that in the month before he died his diagnosis was adult failure to thrive.  Sacred Heart Hospital records show that the Veteran was admitted in April 2008 due to increasingly agitated behavior and assaultiveness and he was started on mood stabilizers which helped.  The Veteran's aggression and combative behavior thereafter returned, as did his refusal to eat, and he was placed in hospice care a few weeks before his death.  

The United States Court of Appeals for Veterans Claims has stressed that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Board regrets further delay in this case, it is obliged to return the claims file to the RO for an addendum opinion, in order to clarify whether the Veteran's PTSD was a primary or contributory cause of death.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who offered the June 2013 opinion, or if unavailable to another examiner qualified to opine on mental disorder matters, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or higher) that the principal or contributory cause of the Veteran's death was due to service-connected PTSD.  All opinions expressed must be accompanied by rationale.  In particular, the examiner should indicate whether any manifestations of the Veteran's PTSD either, singly or jointly with dementia, resulted in the Veteran's failure to thrive and his subsequent demise, or contributed substantially or materially in producing death.   

In formulating an opinion, the VA examiner is asked to comment upon the Veteran's amended death certificate, which reflects PTSD as one of the underlying causes of death, and the opinions of the Veteran's personal physician, Dr. Mishkin, who in June 2010 and October 2011 concluded that PTSD caused the Veteran's death, as he did not eat.  Other pertinent records for consideration include the following:  records from Sacred Heart Hospital, which show that the Veteran was admitted in April 2008 due to increasingly agitated behavior and assaultiveness for which he was placed on mood stabilizers; an August 2013 letter from a senior advisor from the facility where the Veteran died that described the Veteran's deteriorating condition in his last few months; and a June 2008 hospice certification and plan of care that indicated the Veteran's terminal condition and diagnosis of adult failure to thrive.

The VA examiner is provided the following guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

2.  After the completion of the above development, the RO should readjudicate the claim of service connection for the cause of the Veteran's death.  If any benefit sought remains denied, the RO should furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


